Donovan, Presiding Judge,
dissenting.
{¶ 47} I disagree. I do not believe that we are at liberty to overrule the syllabus of a Supreme Court opinion that is on point, i.e., Bickers v. W. & S. Life Ins. Co., 116 Ohio St.3d 351, 2007-Ohio-6751, 879 N.E.2d 201. As an appellate court, we are bound by S.Ct.R.Rep.Op. 1. S.Ct.R.Rep.Op. 1(B)(1) and (2) indicate: “(1) The law stated in a Supreme Court opinion is contained within its syllabus (if one is provided), and its text, including footnotes”; “(2) If there is disharmony between the syllabus of an opinion and its text or footnotes, the syllabus controls.” Nothing in the Bickers syllabus indicates that the rule of law contained therein applies only to nonretaliatory discharges.
{¶ 48} I would agree with the trial court the claim is barred based upon the Bickers holding, which we are not free to modify. I would affirm.